Order entered July 17, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00221-CR

                               JHAN EMAD BAHAR, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-85847-2017

                                            ORDER
       Before the Court is appellant’s July 5, 2018 motion for rehearing. We ORDER the

State’s response, if any, filed on or before July 23, 2018. See TEX. R. APP. P. 49.2.




                                                       /s/   LANA MYERS
                                                             JUSTICE